Exhibit 10.1
OUTSIDE DIRECTORS
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
RESTRICTED STOCK UNITS GRANTED TO
OUTSIDE DIRECTORS PURSUANT TO THE 2005 STOCK PLAN
(Effective as of October 26, 2010)
I. INTRODUCTION
     The following terms and conditions shall apply to Restricted Stock Unit
Awards granted under the Plan to Outside Directors eligible to participate in
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any regulations and rules promulgated
thereunder and is subject to the terms and conditions of the Plan. In the event
of any inconsistency between this Statement of Terms and Conditions and the
Plan, the Plan shall govern. Capitalized terms not otherwise defined in this
Statement of Terms and Conditions shall have the meaning set forth in the Plan.
II. RESTRICTED STOCK UNITS
     1. Award Agreement. A Restricted Stock Unit Award granted to an Outside
Director under the Plan shall be evidenced by a Restricted Stock Unit Agreement
to be executed by the Outside Director and the Corporation setting forth the
terms and conditions of the Restricted Stock Unit Award. Each Restricted Stock
Unit Grant Notice, which sets forth certain terms of the Restricted Stock Unit
Award, shall incorporate by reference and be subject to this Statement of Terms
and Conditions and together both documents shall constitute the Restricted Stock
Unit Agreement. The Restricted Stock Unit Award is also subject to the terms and
conditions of the Plan.
     2. Terms and Conditions. The Administrator administering the Plan has
authority to determine the Outside Directors to whom, and the time or times at
which, grants of Restricted Stock Units will be made, the number of Units to be
awarded, and all other terms and conditions of such awards. With respect to
annual Restricted Stock Unit Awards granted to Outside Directors under the Plan,
such awards shall contain the following terms, conditions and restrictions.
          (A) Grant Date. Each Outside Director may be granted a Restricted
Stock Unit Award on the date of each annual meeting of stockholders. An Outside
Director that is elected to the Board between annual meetings of stockholders
may also be granted a Restricted Stock Unit Award on the date that the Board
determines in its sole discretion.
          (B) Number of Restricted Stock Units. The number of Restricted Stock
Units granted for the annual grant will be determined by dividing the closing
stock price on the date of grant into $150,000 (with any fractional unit rounded
up to the nearest whole unit) so long as the number of Restricted Stock Units
does not exceed 5,000 in any year. A newly elected Outside Director may receive
a prorated grant effective upon the date of his or her election to the Board.

1.



--------------------------------------------------------------------------------



 



Outside Directors
          (C) No Restrictions. Each Restricted Stock Unit Award granted to an
Outside Director will be fully vested on the date of grant.
     3. Dividend Equivalents. Dividend equivalents in respect of Restricted
Stock Units may be credited on behalf of an Outside Director to a deferred cash
account or converted into additional Restricted Stock Units, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award. Currently, dividend equivalents in respect of Restricted Stock Units
granted to Outside Directors are credited to a deferred cash account. Cash
dividends, along with accrued interest (if any) on such cash dividends, shall be
paid in a lump sum at the same time that the Shares underlying the Restricted
Stock Unit to which the cash dividends relate, are distributed.
     4. Assignability. An Outside Director shall not be permitted to sell,
transfer, pledge, assign or encumber Restricted Stock Units, other than pursuant
to a qualified domestic relations order as defined in the Code or Title I of the
U.S. Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither an Outside Director nor any person
entitled to exercise an Outside Director’s rights in the event of the Outside
Director’s death shall have any of the rights of a stockholder with respect to
the Share Equivalents subject to a Restricted Stock Unit Award except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to the underlying Shares upon the payment of any
Restricted Stock Unit Award as described in Section II.6 below.
     6. Time of Payment of Restricted Stock Units. Except as noted in
Section II.7 below, Restricted Stock Units granted to Outside Directors shall
not be paid until after the Outside Director’s separation from service with the
Corporation (“Automatic Deferral Requirement”). “Separation of service” shall
have the meaning provided under the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”). Payment shall be made in Shares in the
form of an appropriate book entry entered in the records of the Corporation’s
transfer agent recording the Outside Director’s unrestricted interest in the
number of Shares equal to the number of Share Equivalents subject to the
Restricted Stock Unit Award.
     7. Satisfaction of Director Stock Ownership Guidelines. For those Outside
Directors who have met the Director Stock Ownership Guidelines in effect at the
time, Restricted Stock Unit grants made on or after the date of the annual
meeting of stockholders held on July 23, 2008 shall not be subject to the
Automatic Deferral Requirement and such grants will be immediately converted
into Shares and distributed to the Outside Director; provided, however, that the
Outside Director may elect to defer receipt of the Shares underlying the
Restricted Stock Units.
     8. Deferrals of Restricted Stock Units. Deferrals of Restricted Stock
Units, whether elective or pursuant to the Automatic Deferral Requirement, shall
be subject to the terms and conditions of DCAP III.

2.



--------------------------------------------------------------------------------



 



Outside Directors
III. MISCELLANEOUS
     1. No Effect on Terms of Service with the Corporation. Nothing contained in
the Plan or the Restricted Stock Unit Agreement shall affect the Corporation’s
right to terminate the service of any Outside Director.
     2. Grants to Outside Directors in Foreign Countries. If an Outside Director
is not a United States citizen, the Board has the full discretion to deviate
from this Statement of Terms and Conditions in order to adjust a Restricted
Stock Unit Award to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Outside Director’s participation in the Plan on the
Award and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Outside Director
to sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
     3. Information Notification. Any information required to be given under the
terms of a Restricted Stock Unit Award shall be addressed to the Corporation in
care of its Corporate Secretary at McKesson Corporation, One Post Street, 35th
Floor, San Francisco, California 94104, and any notice to be given to an Outside
Director shall be addressed to him or her at the address indicated beneath his
or her name on the Restricted Stock Unit Agreement or such other address as
either party may designate in writing to the other. Any such notice shall be
deemed to have been duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, registered or certified and deposited (postage
or registration or certification fee prepaid) in a post office or branch post
office.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under the
Restricted Stock Unit Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
an Outside Director’s right, if any, to participate in and receive benefits from
and in accordance with the then current provisions of any benefit plan or
program offered by the Corporation.
     6. Withholding. Each Outside Director shall agree to make appropriate
arrangements with the Corporation for satisfaction of any applicable federal,
state or local income tax withholding requirements or payroll tax requirements,
if any is required.
     7. Successors. The Restricted Stock Unit Agreement shall be binding upon
and inure to the benefit of any successor or successors of the Corporation.
“Outside Director” as used herein shall include the Outside Director’s
Beneficiary.
8. Delaware Law. The interpretation, performance, and enforcement of all
Restricted Stock Unit Agreements shall be governed by the laws of the State of
Delaware.

3.



--------------------------------------------------------------------------------



 



CHIEF EXECUTIVE OFFICER
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO CHIEF EXECUTIVE
OFFICER PURSUANT TO THE 2005 STOCK PLAN
(Effective as of October 26, 2010)
I. INTRODUCTION
     The following terms and conditions shall apply to an Award granted under
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.
II. OPTIONS
     1. Option Agreement. An Option granted under the Plan shall be evidenced by
an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Sections II.5 and V, an Option shall be
exercisable during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.

1.



--------------------------------------------------------------------------------



 



CEO
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Sections II.5 and V. No Option may be
exercised for less than 5% of the total number of Shares then available for
exercise under such Option. In no event shall the Corporation be required to
issue fractional Shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination of employment. If a Participant is absent from work
with the Corporation or an Affiliate because of his Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates due to his Long-Term Disability during the
Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:

2.



--------------------------------------------------------------------------------



 



CEO
                (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
                (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
                (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an Affiliate is subsequently rehired prior to the expiration of
his Option, then the Option shall continue to remain outstanding until such time
as the Participant subsequently terminates employment. Upon the Participant’s
subsequent termination of employment, the post-termination exercise period
calculated pursuant to the terms and conditions of this Section II.5 shall be
reduced by the number of days between the date of the Participant’s initial
termination of employment and his re-hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from his rehire date, then the post termination exercise
period for the Option shall be determined in accordance with Sections II.5(A)
through (F) and shall not be adjusted as described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. Unless otherwise determined by the
Administrator in his or her sole discretion, the Participant may pay the
Exercise Price, in whole or in part, by tendering

3.



--------------------------------------------------------------------------------



 



CEO
to the Corporation or its authorized representative Shares, which have been
owned by the Participant for at least six months prior to said tender, and
having a fair market value, as determined by the Corporation, equal to the
Exercise Price, or in lieu of the delivery of actual Shares in such tender, the
Corporation may accept an attestation by the Participant, in a form prescribed
by the Corporation or its authorized representative, that the Participant owns
sufficient Shares of record or in an account in street name to satisfy the
Exercise Price, and such attestation will be deemed a tender of Shares for
purposes of this method of exercise. In the event a Participant tenders Shares
to pay the Exercise Price, tender of Shares acquired through exercise of an
Incentive Stock Option may result in unfavorable income tax consequences unless
such Shares are held for at least two years from the Grant Date of the Incentive
Stock Option and one year from the date of exercise of the Incentive Stock
Option. The Corporation or its authorized representative may accept payment of
the Exercise Price in the form of a Participant’s personal check. Payment may
also be made by delivery (including by FAX transmission) to the Corporation or
its authorized representative of an executed irrevocable Option exercise form
together with irrevocable instructions to an approved registered investment
broker to sell Shares in an amount sufficient to pay the Exercise Price plus any
applicable Tax-Related Items (as defined in VII.6) and to transfer the proceeds
of such sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his assurance
that the Shares subject to the Option are being purchased for investment and not
with a view to the distribution thereof; provided that such assurance shall be
deemed inapplicable to (1) any sale of the Shares by such Participant made in
accordance with the terms of a registration statement covering such sale, which
has heretofore been (or may hereafter be) filed and become effective under the
U.S. Securities Act of 1933, as amended (the “Securities Act”) and with respect
to which no stop order suspending the effectiveness thereof has been issued, and
(2) any other sale of the Shares with respect to which, in the opinion of
counsel for the Corporation, such assurance is not required to be given in order
to comply with the provisions of the Securities Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee

4.



--------------------------------------------------------------------------------



 



CEO
Retirement Income Security Act; and (iii) any Participant, who is a senior
executive officer recommended by the Chief Executive Officer of the Corporation
and approved by the Administrator may voluntarily transfer any Nonstatutory
Stock Option to a Family Member as a gift or through a transfer to an entity in
which more than 50% of the voting interests are owned by Family Members (or the
Participant) in exchange for an interest in that entity. In the event of any
attempt by a Participant to alienate, assign, pledge, hypothecate, or otherwise
dispose of an Option or of any right thereunder, except as provided herein, or
in the event of the levy of any attachment, execution, or similar process upon
the rights or interest hereby conferred, the Corporation at its election may
terminate the affected Option by notice to the Participant and the Option shall
thereupon become null and void.
     8. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.
III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have absolute ownership of such Shares of Restricted
Stock, including the right to vote and to receive dividends thereon, subject to
the terms, conditions and restrictions described in the Plan and the Restricted
Stock Agreement.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse (the “Restriction Period”), Shares of Restricted Stock
granted to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s

5.



--------------------------------------------------------------------------------



 



CEO
continuous employment with the Corporation or any of its Affiliates shall
terminate for any reason (except as otherwise provided in the Plan or in
Section III.3(B)) be returned to the Corporation forthwith, and all the rights
of the Participant to such Shares shall immediately terminate. If a Participant
is absent from work with the Corporation or an Affiliate because of his
Short-Term Disability or because the Participant is on an approved leave of
absence, the Participant shall not be deemed during the period of any such
absence, by virtue of such absence alone, to have terminated employment with the
Corporation or an Affiliate except as the Administrator may otherwise expressly
determine. Notwithstanding the foregoing, if the Participant is on a voluntarily
leave of absence for the purpose of serving the government of the country of
which the Participant is a citizen or in which the Participant’s principal place
of employment is located and such leave exceeds twelve months in duration, then
the Participant shall be deemed to have terminated employment with the
Corporation or an Affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its Affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Award
effective as of the date of the Participant’s Early Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the vesting and settlement of a Restricted Stock Award, unless the Participant
has satisfied the ownership targets applicable to the Participant as provided in
the Stock Ownership Policy.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements

6.



--------------------------------------------------------------------------------



 



CEO
satisfactory to the Administrator to pay to the Corporation in the year of such
grant, any federal, state or local taxes required to be withheld with respect to
such Shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Unit Agreement. The
Restricted Stock Unit Award is also subject to the terms and conditions of the
Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions and together both documents
shall constitute the Performance Share Agreement. Performance Shares are also
subject to the terms and conditions of the Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an Affiliates (except as otherwise provided in the Plan or
in Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his Short-Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the

7.



--------------------------------------------------------------------------------



 



CEO
period of any such absence, by virtue of such absence alone, to have terminated
employment with the Corporation or an Affiliate except as the Administrator may
otherwise expressly determine. Notwithstanding the foregoing, if the Participant
is on a voluntarily leave of absence for the purpose of serving the government
of the country of which the Participant is a citizen or in which the
Participant’s principal place of employment is located and such leave exceeds
twelve months in duration, then the Participant shall be deemed to have
terminated employment with the Corporation or an Affiliate for purposes of this
Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Unit Agreement or Performance Share Agreement to the contrary, if a
Participant who has been in continuous employment of the Corporation or any of
its Affiliates since the Grant Date of a Restricted Stock Unit Award or
Performance Share Award ceases to be a bona fide employee of the Corporation or
an Affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Units or
Performance Shares effective as of the date of the Participant’s Early
Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the settlement of a Restricted Stock Unit Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.
     3. Dividend Equivalents. Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A), and cash dividends, along with accrued interest (if any) on such
cash dividends, shall be paid in a lump sum at the same time that the Shares
underlying the Restricted Stock Unit or Performance Share Award, and to which
the cash dividends relate, are distributed. Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.

8.



--------------------------------------------------------------------------------



 



CEO
     5. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the settlement of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Section IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then in the form of an
appropriate book entry entered in the records of the Corporation’s transfer
agent recording the Participant’s unrestricted interest in the number of Shares
equal to the number of vested Share Equivalents subject to the Restricted Stock
Unit Award or Performance Shares. The foregoing notwithstanding, the Participant
may elect to defer payment of the Restricted Stock Units in the manner described
in Section IV.7.
     Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Unit Award is scheduled to occur, then such Restricted Stock
Unit Award shall be paid to the Participant in full at the earlier of the date
in which the Participant has a “Separation from Service,” as defined in DCAP
III, subject to the delay of payment (if applicable) provided in VI.3, or the
fixed date in which the lapse of restricted was originally scheduled to occur.
Any taxes due upon the lapse of restriction imposed on the Restricted Unit
Awards due to Normal Retirement eligibility will be deducted from the
Participant’s regularly scheduled payroll check or through cancellation of
Shares subject to the Restricted Unit Award.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be eligible to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. If a deferral is
permitted, the Participant must indicate the percentage (expressed in whole
percentages) he or she chooses to defer of any payment he or she may be entitled
to receive. If no notice is given, the Participant shall be deemed to have made
no deferral election. Each deferral election filed with the Corporation shall
become irrevocable in accordance with the terms and conditions of DCAP III and
in compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
          Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:

9.



--------------------------------------------------------------------------------



 



CEO
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions on vesting have not lapsed shall immediately and
automatically be forfeited and such Shares or Share Equivalents shall be
returned to the Corporation and all of the rights of the Participant to such
Shares or Share Equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.
     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its Affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its Affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its Affiliates at the time of the termination of the Participant’s employment
with the Corporation or its Affiliates;

10.



--------------------------------------------------------------------------------



 



CEO
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.
     The Administrator shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in (A) through (G) above,
and its determination shall be conclusive and binding on all interested persons.
     Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Unit Award, or Performance
Shares that are unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock

11.



--------------------------------------------------------------------------------



 



CEO
price as of the effective date of the Change in Control) equal to the value of
the Performance Shares (determined using the Corporation’s stock price and
assuming attainment of target performance or actual performance achieved, if
greater, as of the effective date of the Change in Control), with any
restrictions on such restricted stock or restricted stock units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the Replacement Award; and
(iii) in the case of Restricted Stock or Restricted Stock Unit Awards, shall
consist of restricted stock or restricted stock units with a value (determined
using the Surviving Company’s stock price as of the effective date of the Change
in Control) equal to the value of the Restricted Stock or Restricted Stock Unit
Awards (determined using the Corporation’s stock price as of the effective date
of the Change in Control), with any restrictions on such restricted stock or
restricted stock units lapsing at the same time and manner as the replaced
Award; provided, however, that in the event of the Participant’s involuntary
Separation from Service by the Corporation without Cause or Separation from
Service by the Participant for Good Reason during the vesting period of any
Replacement Award, the Replacement Award shall immediately vest and be paid
within seven days of such Separation from Service; and provided further that
upon the vesting date of each Replacement Award, in addition to the fully vested
Replacement Award, the Participant shall be entitled to receive a lump sum cash
payment (paid at the same time as the Award) equal to the decrease, if any, in
the value of a share of the Surviving Company’s stock from the effective date of
the Change in Control (as increased on a calendar quarterly basis using an
annual interest rate, as of the last business day of the calendar quarter, for
zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the effective date of the Change in Control
and the date of the vesting of the Replacement Award) to the time of vesting,
multiplied by the total number of shares or share equivalents subject to the
options, restricted stock, or restricted stock units in the Replacement Award.
If Options, Restricted Stock Awards, Restricted Stock Unit Awards, or
Performance Shares that are unvested at the effective time of the Change in
Control are not replaced with Replacement Awards, such Awards shall immediately
vest and, in the case of Performance Shares, shall vest based upon deemed
attainment of target performance or actual performance achieved, if greater.
     If as a result of a Change in Control, the Common Stock continues to be
listed for trading on an Exchange, any unvested Option, Restricted Stock Award,
or Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of

12.



--------------------------------------------------------------------------------



 



CEO
the calendar quarter, for zero-coupon U.S. government securities with a constant
maturity closest in length to the time period between the effective date of the
Change in Control and the date of the vesting of the award) to the time of
vesting, multiplied by the total number of Shares or Share Equivalents subject
to the Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its Affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
          (iv) The stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions

13.



--------------------------------------------------------------------------------



 



CEO
continue to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Corporation immediately prior to such
transaction or series of transactions.
     3. If (i) The Participant is a “specified employee,” as defined in DCAP III
at the time of his Separation from Service, and (ii) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six (6) months following the Separation from Service, it
will instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate, with or without cause, or change the terms of employment of a
Participant at any time.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
     3. Information Notification. Any information required to be given under the
terms of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, 35th Floor, San Francisco,
California 94104, and any notice to be given to a Participant shall be addressed
to him at the address indicated beneath his name on the Award Agreement or such
other address as either party may designate in writing to the other. Any such
notice shall be deemed to have been duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, registered or certified and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office.

14.



--------------------------------------------------------------------------------



 



CEO
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his responsibility
and may exceed the amount actually withheld by the Corporation or the Employer.
The Participant further acknowledges that the Corporation and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Award, including the
grant, vesting or exercise of the Award, as applicable, the subsequent sale of
Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him by the Corporation and/or the
Employer; (2) withholding from proceeds of the sale of Shares acquired under the
Plan either through a voluntary sale or through a mandatory sale arranged by the
Corporation (on the Participant’s behalf pursuant to this authorization and any
other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.
     To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other

15.



--------------------------------------------------------------------------------



 



CEO
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, the Participant will be
deemed to have been issued the full number of Shares subject to the Award,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Corporation or the Employer any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his obligations in connection with the
Tax-Related Items.
     The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
     7. Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.
     8. Delaware Law. The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.
     9. Data Privacy. By accepting the Award, the Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his personal data as described in this document by and among, as
applicable, the Employer and the Corporation and its Affiliates for the
exclusive purpose of implementing, administering and managing participation in
the Plan.
          The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited,
his name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, such as in the United States of
America, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held

16.



--------------------------------------------------------------------------------



 



CEO
only as long as is necessary to implement, administer and manage his
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, without cost, by contacting in writing the local
human resources representative. The Participant understands, however, that
refusing or withdrawing consent may affect his ability to participate in the
Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the local human resources representative.
     10. Severability. The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
     11. Language. If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
     12. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.
     2. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
     3. “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Board (or its
designee), is injurious to the Corporation, its employees, or its customers.
     4. “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.

17.



--------------------------------------------------------------------------------



 



CEO
     5. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.
     6. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     7. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:
          (A) Any material change by the Corporation in the Participant’s
functions, duties or responsibilities as President and Chief Executive Officer,
which change would cause the Participant’s position with the Corporation to
become of less dignity, responsibility, importance, or scope as compared to the
position and attributes that applied to the Participant immediately prior to the
Change in Control, or an adverse change in the Participant’s title, position or
his obligation and right to report directly to the Board;
          (B) Any reduction in the Participant’s base annual salary, MIP target
or Long Term Incentive compensation (LTI) targets, which LTI targets include
cash awards with performance periods greater than one year and equity based
grants, except for reductions that are equivalent to reductions applicable to
executive officers of the Corporation;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control;
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities;
          (E) Cancellation of the automatic renewal mechanism set forth in the
Participant’s employment agreement;
          (F) If the Board removes the Participant as Chairman at or after a
Change in Control (or prior to a Change in Control if at the request of any
third party participating in or causing the Change in Control), unless such
removal is required by then-applicable law; or
          (G) A change in the majority of the members of the Board as it was
construed immediately prior to the Change in Control;
Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant must terminate his employment within six months

18.



--------------------------------------------------------------------------------



 



CEO
from the initial existence of the Good Reason condition if the Company does not
remedy such condition.
     8. “Grant Date” means the date the Administrator grants the Award.
     9. “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
     10. “Identification Date” means each December 31.
     11. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.
     12. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation or an Affiliate.
     13. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     14. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     15. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     16. “Specified Employee” means a Participant who, on an Identification
Date, is:
          (A) An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
          (B) A five percent owner of the Company; or
          (C) A one percent owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.
     17. “Stock Ownership Policy” means the Corporation’s Stock Ownership
Policy, as amended from time to time, which can be found at McKNet under My
Work, Corporate

19.



--------------------------------------------------------------------------------



 



CEO
Secretary’s Department, Stock Administration. A Participant or a Participant’s
beneficiary may also request a copy of the Stock Ownership Policy by writing to
the Corporate Secretary at McKesson Corporation, One Post Street, San Francisco,
CA 94104.
     18. “Termination Date” means the date that an Option expires as set forth
in the Option Grant Notice as the “Expiration Date.”

20.



--------------------------------------------------------------------------------



 



EXECUTIVE OFFICERS OTHER THAN THE CEO
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO OFFICERS
PURSUANT TO THE 2005 STOCK PLAN
(Effective as of October 26, 2010)
I. INTRODUCTION
     The following terms and conditions shall apply to an Award granted under
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.
II. OPTIONS
     1. Option Agreement. An Option granted under the Plan shall be evidenced by
an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Sections II.5 and V, an Option shall be
exercisable during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall

1.



--------------------------------------------------------------------------------



 



Officers
vest on the fourth anniversary of the Grant Date. Notwithstanding the foregoing,
the Administrator may specify a different vesting schedule at the time the
Option is granted, which will be specified in the Option Grant Notice.
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Sections II.5 and V. No Option may be
exercised for less than 5% of the total number of Shares then available for
exercise under such Option. In no event shall the Corporation be required to
issue fractional Shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination of employment. If a Participant is absent from work
with the Corporation or an Affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option

2.



--------------------------------------------------------------------------------



 



Officers
shall become fully exercisable and the Option Period shall end three years after
the date of the Participant’s termination of employment or on the Termination
Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an Affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number of days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an Affiliate for at least one year from his or her rehire
date, then the post termination exercise period for the Option shall be
determined in accordance with Sections II.5(A) through (F) and shall not be
adjusted as described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:

3.



--------------------------------------------------------------------------------



 



Officers
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. Unless otherwise determined by the
Administrator in his or her sole discretion, the Participant may pay the
Exercise Price, in whole or in part, by tendering to the Corporation or its
authorized representative Shares, which have been owned by the Participant for
at least six months prior to said tender, and having a fair market value, as
determined by the Corporation, equal to the Exercise Price, or in lieu of the
delivery of actual Shares in such tender, the Corporation may accept an
attestation by the Participant, in a form prescribed by the Corporation or its
authorized representative, that the Participant owns sufficient Shares of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. In the event a Participant tenders Shares to pay the Exercise Price,
tender of Shares acquired through exercise of an Incentive Stock Option may
result in unfavorable income tax consequences unless such Shares are held for at
least two years from the Grant Date of the Incentive Stock Option and one year
from the date of exercise of the Incentive Stock Option. The Corporation or its
authorized representative may accept payment of the Exercise Price in the form
of a Participant’s personal check. Payment may also be made by delivery
(including by FAX transmission) to the Corporation or its authorized
representative of an executed irrevocable Option exercise form together with
irrevocable instructions to an approved registered investment broker to sell
Shares in an amount sufficient to pay the Exercise Price plus any applicable
Tax-Related Items (as defined in VII.6) and to transfer the proceeds of such
sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national

4.



--------------------------------------------------------------------------------



 



Officers
securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned by Family Members (or the Participant) in exchange for an
interest in that entity. In the event of any attempt by a Participant to
alienate, assign, pledge, hypothecate, or otherwise dispose of an Option or of
any right thereunder, except as provided herein, or in the event of the levy of
any attachment, execution, or similar process upon the rights or interest hereby
conferred, the Corporation at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.
     8. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.
III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have absolute ownership of such Shares of Restricted
Stock, including the right to vote and to receive dividends thereon, subject to
the terms, conditions and restrictions described in the Plan and the Restricted
Stock Agreement.

5.



--------------------------------------------------------------------------------



 



Officers
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse (the “Restriction Period”), Shares of Restricted Stock
granted to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its Affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Award
effective as of the date of the Participant’s Early Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the

6.



--------------------------------------------------------------------------------



 



Officers
vesting and settlement of a Restricted Stock Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such grant, any
federal, state or local taxes required to be withheld with respect to such
Shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Unit Agreement. The
Restricted Stock Unit Award is also subject to the terms and conditions of the
Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions and together both documents
shall constitute the Performance Share Agreement. Performance Shares are also
subject to the terms and conditions of the Plan.

7.



--------------------------------------------------------------------------------



 



Officers
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an Affiliates (except as otherwise provided in the Plan or
in Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Unit Agreement or Performance Share Agreement to the contrary, if a
Participant who has been in continuous employment of the Corporation or any of
its Affiliates since the Grant Date of a Restricted Stock Unit Award or
Performance Share Award ceases to be a bona fide employee of the Corporation or
an Affiliate by reason of Early Retirement, the Administrator may, in its sole
discretion (and subject to conditions deemed appropriate in the circumstances),
accelerate the vesting schedule of the Participant’s Restricted Stock Units or
Performance Shares effective as of the date of the Participant’s Early
Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the settlement of a Restricted Stock Unit Award, unless the Participant has
satisfied the

8.



--------------------------------------------------------------------------------



 



Officers
ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.
     3. Dividend Equivalents. Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A), and cash dividends, along with accrued interest (if any) on such
cash dividends, shall be paid in a lump sum at the same time that the Shares
underlying the Restricted Stock Unit or Performance Share Award, and to which
the cash dividends relate, are distributed. Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the settlement of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Section IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then in the form of an
appropriate book entry entered in the records of the Corporation’s transfer
agent recording the Participant’s unrestricted interest in the number of Shares
equal to the number of vested Share Equivalents subject to the Restricted Stock
Unit Award or Performance Shares. The foregoing notwithstanding, the Participant
may elect to defer payment of the Restricted Stock Units in the manner described
in Section IV.7.
     Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Unit Award is scheduled to occur, then such Restricted Stock
Unit Award shall be paid to the Participant in full at the earlier of the date
in which the Participant has a “Separation from Service,” as defined in DCAP
III, subject to the delay of payment (if applicable) provided in VI.3, or the
fixed date in which the lapse of restricted was originally scheduled to occur.
Any taxes due upon the lapse of restriction imposed on the Restricted Unit
Awards due to Normal Retirement eligibility will be deducted from the

9.



--------------------------------------------------------------------------------



 



Officers
Participant’s regularly scheduled payroll check or through cancellation of
Shares subject to the Restricted Unit Award.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be eligible to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. If a deferral is
permitted, the Participant must indicate the percentage (expressed in whole
percentages) he or she chooses to defer of any payment he or she may be entitled
to receive. If no notice is given, the Participant shall be deemed to have made
no deferral election. Each deferral election filed with the Corporation shall
become irrevocable in accordance with the terms and conditions of DCAP III and
in compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.
     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of his

10.



--------------------------------------------------------------------------------



 



Officers
employment, whether or not they are the Participant’s work product. Examples of
such confidential information or trade secrets include, without limitation,
customer lists, supplier lists, pricing and cost data, computer programs,
delivery routes, advertising plans, wage and salary data, financial information,
research and development plans, processes, equipment, product information and
all other types and categories of information as to which the Participant knows
or has reason to know that the Corporation or its Affiliates intends or expects
secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its Affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its Affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its Affiliates at the time of the termination of the Participant’s employment
with the Corporation or its Affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.
     The Administrator shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in (A) through (G) above,
and its determination shall be conclusive and binding on all interested persons.
     Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that

11.



--------------------------------------------------------------------------------



 



Officers
is valid and enforceable and that comes closest to the business objectives
intended by such invalid or unenforceable provision, without invalidating or
rendering unenforceable the remaining provisions of this Section V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Unit Award, or Performance
Shares that are unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Unit Awards, shall consist of restricted
stock or restricted stock units with a value (determined using the Surviving
Company’s stock price as of the effective date of the Change in Control) equal
to the value of the Restricted Stock or Restricted Stock Unit Awards (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of the Participant’s involuntary Separation from
Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of any Replacement Award,
the Replacement Award shall immediately vest and be paid within seven days of
such Separation from Service; and provided further that upon the vesting date of
each Replacement Award, in addition to the fully vested Replacement Award, the
Participant shall be entitled to receive a lump sum cash payment (paid at the
same time as the Award) equal to the decrease, if any, in the value of a share
of the Surviving Company’s stock from the effective date of the Change in
Control (as increased on a calendar quarterly basis using an annual interest
rate, as of the last business day of the calendar quarter, for zero-coupon U.S.
government securities with a constant maturity closest in length to the time
period between the effective date of the Change in Control and the date of the
vesting of the Replacement Award) to the time of vesting, multiplied by the
total number of shares or share equivalents subject to the options, restricted
stock, or restricted stock units in the Replacement Award. If Options,

12.



--------------------------------------------------------------------------------



 



Officers
Restricted Stock Awards, Restricted Stock Unit Awards, or Performance Shares
that are unvested at the effective time of the Change in Control are not
replaced with Replacement Awards, such Awards shall immediately vest and, in the
case of Performance Shares, shall vest based upon deemed attainment of target
performance or actual performance achieved, if greater.
     If as a result of a Change in Control, the Common Stock continues to be
listed for trading on an Exchange, any unvested Option, Restricted Stock Award,
or Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its Affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this

13.



--------------------------------------------------------------------------------



 



Officers
paragraph) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or
          (iii) The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
          (iv) The stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.
     3. If (i) The Participant is a “specified employee,” as defined in DCAP III
at the time of his Separation from Service, and (ii) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six (6) months following the Separation from Service, it
will instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.

14.



--------------------------------------------------------------------------------



 



Officers
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate, with or without cause, or change the terms of employment of a
Participant at any time.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
     3. Information Notification. Any information required to be given under the
terms of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, 35th Floor, San Francisco,
California 94104, and any notice to be given to a Participant shall be addressed
to him at the address indicated beneath his or her name on the Award Agreement
or such other address as either party may designate in writing to the other. Any
such notice shall be deemed to have been duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, registered or certified and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any

15.



--------------------------------------------------------------------------------



 



Officers
aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, the Participant
acknowledges that the Corporation and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.
     To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the Award, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Corporation or the Employer any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
     The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
     7. Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.

16.



--------------------------------------------------------------------------------



 



Officers
     8. Delaware Law. The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.
     9. Data Privacy. By accepting the Award, the Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the Employer and the Corporation and its Affiliates for
the exclusive purpose of implementing, administering and managing participation
in the Plan.
          The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited,
his or her name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Corporation, details of all Options,
Restricted Stock, Restricted Stock Units, Performance Shares, Other Share-Based
Awards, or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, such as in the United
States of America, and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, without cost, by contacting in writing the local human resources
representative. The Participant understands, however, that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the local human
resources representative.
     10. Severability. The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
     11. Language. If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.

17.



--------------------------------------------------------------------------------



 



Officers
     12. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.
     2. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary beneficiary under the terms of the
Participant’s or Beneficiary’s last will and testament or, in the absence of a
last will and testament, to the Participant’s or Beneficiary’s estate as
Beneficiary.
     3. “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation(or his designee), is injurious to the Corporation,
its employees, or its customers.
     4. “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.
     5. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.
     6. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     7. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
          (A) Any material change by the Corporation in the Participant’s
functions, duties, or responsibilities, which change would cause the
Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope from

18.



--------------------------------------------------------------------------------



 



Officers
the position and attributes that applied to the Participant immediately prior to
the Change in Control;
          (B) Any significant reduction in the Participant’s base salary
immediately prior to the Change in Control, other than a reduction effected as
part of an across-the-board reduction affecting all executive employees of the
Corporation;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control;
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control; or
          (E) Any change in the person to whom the Participant reports, as this
relationship existed immediately prior to a Change in Control;
Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant must terminate his employment within six months from the initial
existence of the Good Reason condition if the Company does not remedy such
condition.
     8. “Grant Date” means the date the Administrator grants the Award.
     9. “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
     10. “Identification Date” means each December 31.
     11. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.
     12. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation or an Affiliate.
     13. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     14. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.

19.



--------------------------------------------------------------------------------



 



Officers
     15. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     16. “Specified Employee” means a Participant who, on an Identification
Date, is:
          (A) An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
          (B) A five percent owner of the Company; or
          (C) A one percent owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.
     17. “Stock Ownership Policy” means the Corporation’s Stock Ownership
Policy, as amended from time to time, which can be found at McKNet under My
Work, Corporate Secretary’s Department, Stock Plan Administration. A Participant
or a Participant’s beneficiary may also request a copy of the Stock Ownership
Policy by writing to the Corporate Secretary at McKesson Corporation, One Post
Street, San Francisco, CA 94104.
     18. “Termination Date” means the date that an Option expires as set forth
in the Option Grant Notice as the “Expiration Date.”

20.



--------------------------------------------------------------------------------



 



EMPLOYEES SUBJECT TO STOCK OWNERSHIP POLICY
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO EMPLOYEES PURSUANT
TO THE 2005 STOCK PLAN
(Effective as of October 26, 2010)
I. INTRODUCTION
     The following terms and conditions shall apply to an Award granted under
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.
II. OPTIONS
     1. Option Agreement. An Option granted under the Plan shall be evidenced by
an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Sections II.5 and V, an Option shall be
exercisable during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary

1.



--------------------------------------------------------------------------------



 



ECOT
of the Grant Date; and (iv) the remaining 25% of the Shares subject to the
Option shall vest on the fourth anniversary of the Grant Date. Notwithstanding
the foregoing, the Administrator may specify a different vesting schedule at the
time the Option is granted, which will be specified in the Option Grant Notice.
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Sections II.5 and V. No Option may be
exercised for less than 5% of the total number of Shares then available for
exercise under such Option. In no event shall the Corporation be required to
issue fractional Shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination of employment. If a Participant is absent from work
with the Corporation or an Affiliate because of his or her Short- Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.

2.



--------------------------------------------------------------------------------



 



ECOT
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an Affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number of days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an Affiliate for at least one year from his or her rehire
date, then

3.



--------------------------------------------------------------------------------



 



ECOT
the post termination exercise period for the Option shall be determined in
accordance with Sections II.5(A) through (F) and shall not be adjusted as
described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. Unless otherwise determined by the
Administrator in his or her sole discretion, the Participant may pay the
Exercise Price, in whole or in part, by tendering to the Corporation or its
authorized representative Shares, which have been owned by the Participant for
at least six months prior to said tender, and having a fair market value, as
determined by the Corporation, equal to the Exercise Price, or in lieu of the
delivery of actual Shares in such tender, the Corporation may accept an
attestation by the Participant, in a form prescribed by the Corporation or its
authorized representative, that the Participant owns sufficient Shares of record
or in an account in street name to satisfy the Exercise Price, and such
attestation will be deemed a tender of Shares for purposes of this method of
exercise. In the event a Participant tenders Shares to pay the Exercise Price,
tender of Shares acquired through exercise of an Incentive Stock Option may
result in unfavorable income tax consequences unless such Shares are held for at
least two years from the Grant Date of the Incentive Stock Option and one year
from the date of exercise of the Incentive Stock Option. The Corporation or its
authorized representative may accept payment of the Exercise Price in the form
of a Participant’s personal check. Payment may also be made by delivery
(including by FAX transmission) to the Corporation or its authorized
representative of an executed irrevocable Option exercise form together with
irrevocable instructions to an approved registered investment broker to sell
Shares in an amount sufficient to pay the Exercise Price plus any applicable
Tax-Related Items (as defined in VII.6) and to transfer the proceeds of such
sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax

4.



--------------------------------------------------------------------------------



 



ECOT
(except for withholding tax arrangements contemplated in Section VII.6) and
without other incidental expense to the Participant, cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s unrestricted interest in the purchased Shares; provided,
however, that the time of such delivery may be postponed by the Corporation for
such period as may be required for it with reasonable diligence to comply with
applicable registration requirements under the Securities Act, the Exchange Act,
any applicable listing requirements of any national securities exchange and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the Administrator may
voluntarily transfer any Nonstatutory Stock Option to a Family Member as a gift
or through a transfer to an entity in which more than 50% of the voting
interests are owned by Family Members (or the Participant) in exchange for an
interest in that entity. In the event of any attempt by a Participant to
alienate, assign, pledge, hypothecate, or otherwise dispose of an Option or of
any right thereunder, except as provided herein, or in the event of the levy of
any attachment, execution, or similar process upon the rights or interest hereby
conferred, the Corporation at its election may terminate the affected Option by
notice to the Participant and the Option shall thereupon become null and void.
     8. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.
III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the

5.



--------------------------------------------------------------------------------



 



ECOT
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have absolute ownership of such Shares of Restricted
Stock, including the right to vote and to receive dividends thereon, subject to
the terms, conditions and restrictions described in the Plan and the Restricted
Stock Agreement.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse (the “Restriction Period”), Shares of Restricted Stock
granted to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of his or her Short-Term Disability
or because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its Affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement to the contrary, if a Participant who has been in the continuous
employment

6.



--------------------------------------------------------------------------------



 



ECOT
of the Corporation or any of its Affiliates since the Grant Date of a Restricted
Stock Award ceases to be a bona fide employee of the Corporation or an Affiliate
by reason of Early Retirement, the Administrator may, in its sole discretion
(and subject to conditions deemed appropriate in the circumstances), accelerate
the vesting schedule of the Participant’s Restricted Stock Award effective as of
the date of the Participant’s Early Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the vesting and settlement of a Restricted Stock Award, unless the Participant
has satisfied the ownership targets applicable to the Participant as provided in
the Stock Ownership Policy.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such grant, any
federal, state or local taxes required to be withheld with respect to such
Shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall

7.



--------------------------------------------------------------------------------



 



ECOT
constitute the Restricted Stock Unit Agreement. The Restricted Stock Unit Award
is also subject to the terms and conditions of the Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions and together both documents
shall constitute the Performance Share Agreement. Performance Shares are also
subject to the terms and conditions of the Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an Affiliates (except as otherwise provided in the Plan or
in Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
          (C) Termination of Employment by Reason of Early Retirement.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock

8.



--------------------------------------------------------------------------------



 



ECOT
Unit Agreement or Performance Share Agreement to the contrary, if a Participant
who has been in continuous employment of the Corporation or any of its
Affiliates since the Grant Date of a Restricted Stock Unit Award or Performance
Share Award ceases to be a bona fide employee of the Corporation or an Affiliate
by reason of Early Retirement, the Administrator may, in its sole discretion
(and subject to conditions deemed appropriate in the circumstances), accelerate
the vesting schedule of the Participant’s Restricted Stock Units or Performance
Shares effective as of the date of the Participant’s Early Retirement.
          (D) Restriction on Sale. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives upon
the settlement of a Restricted Stock Unit Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.
     3. Dividend Equivalents. Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A), and cash dividends, along with accrued interest (if any) on such
cash dividends, shall be paid in a lump sum at the same time that the Shares
underlying the Restricted Stock Unit or Performance Share Award, and to which
the cash dividends relate, are distributed. Stock dividends shall be converted
into additional Restricted Stock Units or Performance Shares, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award or Performance Shares, including the same vesting restrictions as the
underlying award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the settlement of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Section IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then in the form of an
appropriate book entry entered in the records of the Corporation’s transfer
agent recording the Participant’s unrestricted interest in the

9.



--------------------------------------------------------------------------------



 



ECOT
number of Shares equal to the number of vested Share Equivalents subject to the
Restricted Stock Unit Award or Performance Shares. The foregoing
notwithstanding, the Participant may elect to defer payment of the Restricted
Stock Units in the manner described in Section IV.7.
     Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Unit Award is scheduled to occur, then such Restricted Stock
Unit Award shall be paid to the Participant in full at the earlier of the date
in which the Participant has a “Separation from Service,” as defined in DCAP
III, subject to the delay of payment (if applicable) provided in VI.3, or the
fixed date in which the lapse of restricted was originally scheduled to occur.
Any taxes due upon the lapse of restriction imposed on the Restricted Unit
Awards due to Normal Retirement eligibility will be deducted from the
Participant’s regularly scheduled payroll check or through cancellation of
Shares subject to the Restricted Unit Award.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be eligible to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. If a deferral is
permitted, the Participant must indicate the percentage (expressed in whole
percentages) he or she chooses to defer of any payment he or she may be entitled
to receive. If no notice is given, the Participant shall be deemed to have made
no deferral election. Each deferral election filed with the Corporation shall
become irrevocable in accordance with the terms and conditions of DCAP III and
in compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares

10.



--------------------------------------------------------------------------------



 



ECOT
lapsed within twelve months prior to the date the Corporation discovered that
the Participant engaged in any action described in 3 below, the Participant,
upon written notice from the Corporation, shall immediately pay to the
Corporation the economic value realized or obtained with respect to such Shares
of Restricted Stock, the Restricted Stock Units, the Performance Shares and/or
Dividend Equivalents, measured at the date such Shares, Share Equivalents or
Dividend Equivalents vested.
     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its Affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from or about such documents or
information contained therein, upon termination of employment, whether pursuant
to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its Affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its Affiliates at the time of the termination of the Participant’s employment
with the Corporation or its Affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or

11.



--------------------------------------------------------------------------------



 



ECOT
to breach any contract with the Corporation or any of its Affiliates, in order
to work with or for, or enter into a contract with, the Participant or any third
party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.
     The Administrator shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in (A) through (G) above,
and its determination shall be conclusive and binding on all interested persons.
     Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Unit Award, or Performance
Shares that are unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Unit Awards, shall consist of restricted
stock or restricted stock units with a value (determined

12.



--------------------------------------------------------------------------------



 



ECOT
using the Surviving Company’s stock price as of the effective date of the Change
in Control) equal to the value of the Restricted Stock or Restricted Stock Unit
Awards (determined using the Corporation’s stock price as of the effective date
of the Change in Control), with any restrictions on such restricted stock or
restricted stock units lapsing at the same time and manner as the replaced
Award; provided, however, that in the event of the Participant’s involuntary
Separation from Service by the Corporation without Cause or Separation from
Service by the Participant for Good Reason during the vesting period of any
Replacement Award, the Replacement Award shall immediately vest and be paid
within seven days of such Separation from Service; and provided further that
upon the vesting date of each Replacement Award, in addition to the fully vested
Replacement Award, the Participant shall be entitled to receive a lump sum cash
payment (paid at the same time as the Award) equal to the decrease, if any, in
the value of a share of the Surviving Company’s stock from the effective date of
the Change in Control (as increased on a calendar quarterly basis using an
annual interest rate, as of the last business day of the calendar quarter, for
zero-coupon U.S. government securities with a constant maturity closest in
length to the time period between the effective date of the Change in Control
and the date of the vesting of the Replacement Award) to the time of vesting,
multiplied by the total number of shares or share equivalents subject to the
options, restricted stock, or restricted stock units in the Replacement Award.
If Options, Restricted Stock Awards, Restricted Stock Unit Awards, or
Performance Shares that are unvested at the effective time of the Change in
Control are not replaced with Replacement Awards, such Awards shall immediately
vest and, in the case of Performance Shares, shall vest based upon deemed
attainment of target performance or actual performance achieved, if greater.
     If as a result of a Change in Control, the Common Stock continues to be
listed for trading on an Exchange, any unvested Option, Restricted Stock Award,
or Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the

13.



--------------------------------------------------------------------------------



 



ECOT
vesting of the award) to the time of vesting, multiplied by the total number of
Shares or Share Equivalents subject to the Options, Restricted Stock, or
Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its Affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or
          (iv) The stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such

14.



--------------------------------------------------------------------------------



 



ECOT
transaction or series of transactions continue to have the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Corporation immediately prior to such transaction or series of transactions.
     3. If (i) The Participant is a “specified employee,” as defined in DCAP III
at the time of his Separation from Service, and (ii) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six (6) months following the Separation from Service, it
will instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate, with or without cause, or change the terms of employment of a
Participant at any time.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
     3. Information Notification. Any information required to be given under the
terms of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, 35th Floor, San Francisco,
California 94104, and any notice to be given to a Participant shall be addressed
to him at the address indicated beneath his or her name on the Award Agreement
or such other address as either party may designate in writing to the other. Any
such notice shall be deemed to have been duly given when enclosed in a properly
sealed envelope or wrapper

15.



--------------------------------------------------------------------------------



 



ECOT
addressed as aforesaid, registered or certified and deposited (postage or
registration or certification fee prepaid) in a post office or branch post
office.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-

16.



--------------------------------------------------------------------------------



 



ECOT
Related Items are not made by the Participant with the Corporation and/or the
Employer prior to the relevant taxable event, the Corporation will satisfy such
obligations as provided above in (3) of this paragraph.
     To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the Award, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Corporation or the Employer any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
     The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
     7. Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.
     8. Delaware Law. The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.
     9. Data Privacy. By accepting the Award, the Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the Employer and the Corporation and its Affiliates for
the exclusive purpose of implementing, administering and managing participation
in the Plan.
          The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited,
his or her name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Corporation, details of all Options,
Restricted Stock, Restricted Stock Units, Performance Shares, Other Share-Based
Awards, or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, such as in the United
States of America, and that the recipient’s country may have different data
privacy laws and protections than

17.



--------------------------------------------------------------------------------



 



ECOT
the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the local human resources representative. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired under the Plan.
The Participant understands that Data will be held only as long as is necessary
to implement, administer and manage his or her participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, without
cost, by contacting in writing the local human resources representative. The
Participant understands, however, that refusing or withdrawing consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the local human resources representative.
     10. Severability. The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
     11. Language. If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
     12. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.
     2. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the Participant’s children in
equal shares, or if none, to the residuary

18.



--------------------------------------------------------------------------------



 



ECOT
beneficiary under the terms of the Participant’s or Beneficiary’s last will and
testament or, in the absence of a last will and testament, to the Participant’s
or Beneficiary’s estate as Beneficiary.
     3. “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation(or his designee), is injurious to the Corporation,
its employees, or its customers.
     4. “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.
     5. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.
     6. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     7. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
          (A) Any material change by the Corporation in the Participant’s
functions, duties, or responsibilities, which change would cause the
Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;
          (B) Any significant reduction in the Participant’s base salary
immediately prior to the Change in Control, other than a reduction effected as
part of an across-the-board reduction affecting all Plan participants;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control; or
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control;
Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant must terminate his

19.



--------------------------------------------------------------------------------



 



ECOT
employment within six months from the initial existence of the Good Reason
condition if the Company does not remedy such condition.
     8. “Grant Date” means the date the Administrator grants the Award.
     9. “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
     10. “Identification Date” means each December 31.
     11. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.
     12. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation or an Affiliate.
     13. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     14. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     15. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     16. “Specified Employee” means a Participant who, on an Identification
Date, is:
          (A) An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
          (B) A five percent owner of the Company; or
          (C) A one percent owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.

20.



--------------------------------------------------------------------------------



 



ECOT
     17. “Stock Ownership Policy” means the Corporation’s Stock Ownership
Policy, as amended from time to time, which can be found at McKNET under My
Work, Corporate Secretary’s Department, Stock Plan Administration. A Participant
or a Participant’s beneficiary may also request a copy of the Stock Ownership
Policy by writing to the Corporate Secretary at McKesson Corporation, One Post
Street, San Francisco, CA 94104.
     18. “Termination Date” means the date that an Option expires as set forth
in the Option Grant Notice as the “Expiration Date.”

21.



--------------------------------------------------------------------------------



 



EMPLOYEES
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO EMPLOYEES PURSUANT
TO THE 2005 STOCK PLAN
(Effective as of October 26, 2010)
I. INTRODUCTION
     The following terms and conditions shall apply to an Award granted under
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any rules promulgated thereunder and is
subject to the terms and conditions of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.
II. OPTIONS
     1. Option Agreement. An Option granted under the Plan shall be evidenced by
an Option Agreement setting forth the terms and conditions of the Option,
including whether the Option is an Incentive Stock Option or a Nonstatutory
Stock Option and the number Shares subject to the Option. Each Stock Option
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the Option
Agreement. The Option is also subject to the terms and conditions of the Plan.
     2. Exercise Price. The per Share Exercise Price of an Option, as specified
in the Option Agreement, shall be equal to or greater than the per Share Fair
Market Value of the Shares underlying the Option on the Grant Date.
     3. Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
     4. Vesting of Right to Exercise Options.
          (A) Except as provided in Sections II.5 and V, an Option shall be
exercisable during the Option Period in accordance with the following vesting
schedule: (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.

1.



--------------------------------------------------------------------------------



 



Employees
          (B) Any vested portion of an Option not exercised hereunder shall
accumulate and be exercisable at any time on or before the Termination Date,
subject to the rules set forth in Sections II.5 and V. No Option may be
exercised for less than 5% of the total number of Shares then available for
exercise under such Option. In no event shall the Corporation be required to
issue fractional Shares.
     5. Limits on Option Period and Acceleration of Vesting. The Option Period
may end before the Termination Date, and in the circumstances described in
Sections II.5(B), (D), (E) and (F), the vesting schedule of an Option may be
accelerated, (subject to the provisions of Section V), as follows:
          (A) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates during the Option Period for reasons other than
for Cause (as defined herein), Long-Term Disability, Normal or Early Retirement
or death, the Option Period shall end ninety days after the date of the
Participant’s termination of employment or on the Termination Date, whichever
occurs first and in all cases the Option shall be exercisable only to the extent
that it was exercisable under the provisions of the foregoing Section II.4 at
the time of such termination of employment. If a Participant is absent from work
with the Corporation or an Affiliate because of his or her Short- Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section II.5(A).
          (B) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates (for reasons other than for Cause, Long-Term
Disability, Normal or Early Retirement or death) during the Option Period, the
Administrator may, in its sole and absolute discretion (and subject to
conditions deemed appropriate in the circumstances) approve the continuation of
the vesting schedule of the Participant’s Option. The Option Period for any
Option that continues to vest pursuant to this subsection (B) shall end ninety
days after the last Option installment vests, or on the Termination Date,
whichever occurs first.
          (C) If the Participant’s employment is terminated for Cause during the
Option Period, the Option Period shall end on the date of such termination of
employment and the Option shall thereupon not be exercisable to any extent
whatsoever.
          (D) If a Participant ceases to be a bona fide employee of the
Corporation or of its Affiliates due to his or her Long-Term Disability during
the Option Period, the vesting schedule of the Participant’s Option shall be
accelerated, the Option shall become fully exercisable and the Option Period
shall end three years after the date of the Participant’s termination of
employment or on the Termination Date, whichever occurs first.
          (E) If the Participant’s employment is terminated:

2.



--------------------------------------------------------------------------------



 



Employees
               (i) by reason of Normal Retirement, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable as of the date of Normal Retirement; or
               (ii) by reason of Early Retirement, the Option shall be
exercisable only to the extent that it was exercisable under the provisions of
the foregoing Section II.4 at the time of such Early Retirement; provided,
however, that the Administrator may, in its sole discretion (and subject to
conditions deemed appropriate in the circumstances), either (A) accelerate the
vesting schedule of the Participant’s Option effective as of the date of the
Participant’s Early Retirement or (B) approve the continuation of the vesting
schedule of the Participant’s Option.
               (iii) With respect to an Option held by a Participant at Normal
or Early Retirement, the Option Period for that portion of the Option designated
as a Nonstatutory Stock Option shall end three years after the date of
retirement or on the Termination Date, whichever occurs first; provided,
however, that in the case of an Option held by a Participant at Early Retirement
as to which the Administrator exercises its discretionary authority to approve
the continuation of the vesting schedule, the Option Period shall end on the
earlier of the Termination Date or three years after the last Option installment
vests.
          (F) If a Participant should die while in the employ of the Corporation
or an Affiliate and during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end three years after the date of death or
on the Termination Date, whichever occurs first, and the Participant’s
Beneficiary may exercise the entire unexercised portion of the then exercisable
Shares covered by such Option (or any lesser amount) remaining on the date of
death.
          (G) If a Participant who ceases to be a bona fide employee of the
Corporation or an Affiliate is subsequently rehired prior to the expiration of
his or her Option, then the Option shall continue to remain outstanding until
such time as the Participant subsequently terminates employment. Upon the
Participant’s subsequent termination of employment, the post-termination
exercise period calculated pursuant to the terms and conditions of this
Section II.5 shall be reduced by the number of days between the date of the
Participant’s initial termination of employment and his or her re-hire date;
provided, however, that if the rehired Participant continues to be employed by
the Corporation or an Affiliate for at least one year from his or her rehire
date, then the post termination exercise period for the Option shall be
determined in accordance with Sections II.5(A) through (F) and shall not be
adjusted as described above.
     6. Method of Exercise. A Participant may exercise an Option with respect to
all or any part of the exercisable Shares as follows:
          (A) By giving the Corporation, or its authorized representative
designated for this purpose, written notice of such exercise specifying the
number of Shares as to which the Option is so exercised. Such notice shall be
accompanied by an amount equal to the Exercise Price of such Shares, in the form
of any one or combination of the following: cash or a certified check, bank
draft, postal or express money order payable to the order of the Corporation in
lawful money of the United States. Unless otherwise determined by the
Administrator in his or her sole discretion, the Participant may pay the
Exercise Price, in whole or in part, by tendering to the Corporation or its
authorized representative Shares, which have been owned by the

3.



--------------------------------------------------------------------------------



 



Employees
Participant for at least six months prior to said tender, and having a fair
market value, as determined by the Corporation, equal to the Exercise Price, or
in lieu of the delivery of actual Shares in such tender, the Corporation may
accept an attestation by the Participant, in a form prescribed by the
Corporation or its authorized representative, that the Participant owns
sufficient Shares of record or in an account in street name to satisfy the
Exercise Price, and such attestation will be deemed a tender of Shares for
purposes of this method of exercise. In the event a Participant tenders Shares
to pay the Exercise Price, tender of Shares acquired through exercise of an
Incentive Stock Option may result in unfavorable income tax consequences unless
such Shares are held for at least two years from the Grant Date of the Incentive
Stock Option and one year from the date of exercise of the Incentive Stock
Option. The Corporation or its authorized representative may accept payment of
the Exercise Price in the form of a Participant’s personal check. Payment may
also be made by delivery (including by FAX transmission) to the Corporation or
its authorized representative of an executed irrevocable Option exercise form
together with irrevocable instructions to an approved registered investment
broker to sell Shares in an amount sufficient to pay the Exercise Price plus any
applicable Tax-Related Items (as defined in VII.6) and to transfer the proceeds
of such sale to the Corporation.
          (B) If required by the Corporation, by giving satisfactory assurance
in writing, signed by the Participant, the Participant shall give his or her
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (1) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (2) any other sale of the Shares with
respect to which, in the opinion of counsel for the Corporation, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.
          (C) As soon as practicable after receipt of the notice and the
assurance described in Sections II.6(A) and (B), the Corporation shall, without
transfer or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, cause an
appropriate book entry to be entered in the records of the Corporation’s
transfer agent recording the Participant’s unrestricted interest in the
purchased Shares; provided, however, that the time of such delivery may be
postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.
     7. Limitations on Transfer. An Option shall, during a Participant’s
lifetime, be exercisable only by the Participant. No Option or any right granted
thereunder shall be transferable by the Participant by operation of law or
otherwise, other than by will or the laws of descent and distribution.
Notwithstanding the foregoing, (i) a Participant may designate a beneficiary to
succeed, after the Participant’s death, to all of the Participant’s Options
outstanding on the date of death; (ii) a Nonstatutory Stock Option may be
transferable pursuant to a qualified domestic relations order as defined in the
Code or Title I of the U.S. Employee Retirement Income Security Act; and
(iii) any Participant, who is a senior executive officer recommended by the
Chief Executive Officer of the Corporation and approved by the

4.



--------------------------------------------------------------------------------



 



Employees
Administrator may voluntarily transfer any Nonstatutory Stock Option to a Family
Member as a gift or through a transfer to an entity in which more than 50% of
the voting interests are owned by Family Members (or the Participant) in
exchange for an interest in that entity. In the event of any attempt by a
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of an
Option or of any right thereunder, except as provided herein, or in the event of
the levy of any attachment, execution, or similar process upon the rights or
interest hereby conferred, the Corporation at its election may terminate the
affected Option by notice to the Participant and the Option shall thereupon
become null and void.
     8. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.
III. RESTRICTED STOCK
     1. Restricted Stock Agreement. A Restricted Stock Award granted under the
Plan shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.
     2. Rights with Respect to Shares of Restricted Stock. Upon written
acceptance of a grant of Restricted Stock Award by a Participant, including the
restrictions and other terms and conditions described in the Plan and the
Restricted Stock Agreement, the Corporation shall cause an appropriate book
entry to be entered in the records of the Corporation’s transfer agent recording
the Participant’s interest in the Restricted Stock. From and after the Grant
Date, the Participant shall have absolute ownership of such Shares of Restricted
Stock, including the right to vote and to receive dividends thereon, subject to
the terms, conditions and restrictions described in the Plan and the Restricted
Stock Agreement.
     3. Special Restrictions. Each Restricted Stock Award made under the Plan
shall contain the following terms, conditions and restrictions and such
additional terms, conditions and restrictions as may be determined by the
Administrator; provided, however, that no Restricted Stock grant shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan or the Restricted Stock Agreement.
          (A) Restrictions. Until the restrictions imposed on any Restricted
Stock grant shall lapse (the “Restriction Period”), Shares of Restricted Stock
granted to a Participant: (i) shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of, other than pursuant to a qualified
domestic relations order as defined in the Code or Title I of the U.S. Employee
Retirement Income Security Act and (ii) shall, if the Participant’s continuous
employment with the Corporation or any of its Affiliates shall terminate for any
reason (except as otherwise provided in the Plan or in Section III.3(B)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of

5.



--------------------------------------------------------------------------------



 



Employees
his or her Short-Term Disability or because the Participant is on an approved
leave of absence, the Participant shall not be deemed during the period of any
such absence, by virtue of such absence alone, to have terminated employment
with the Corporation or an Affiliate except as the Administrator may otherwise
expressly determine. Notwithstanding the foregoing, if the Participant is on a
voluntarily leave of absence for the purpose of serving the government of the
country of which the Participant is a citizen or in which the Participant’s
principal place of employment is located and such leave exceeds twelve months in
duration, then the Participant shall be deemed to have terminated employment
with the Corporation or an Affiliate for purposes of this Section III.3(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan or the Restricted Stock Agreement to the contrary, if a Participant who has
been in the continuous employment of the Corporation or any of its Affiliates
since the Grant Date of a Restricted Stock Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of death, Long-Term
Disability, or Normal Retirement, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination.
     4. Dividends. Cash dividends paid with respect to the Restricted Stock
during the Restriction Period shall be paid directly to the Participant during
the Restriction Period. Stock dividends paid with respect to Restricted Stock
during the Restriction Period shall be treated as Restricted Stock which shall
be subject to the same restrictions as the original award for the duration of
the Restricted Period.
     5. Election to Recognize Gross Income in the Year of Grant. If any
Participant validly elects within thirty days of the Grant Date, to include in
gross income for federal income tax purposes an amount equal to the fair market
value of the Shares of Restricted Stock granted on the Grant Date, such
Participant shall pay to the Corporation, or make arrangements satisfactory to
the Administrator to pay to the Corporation in the year of such grant, any
federal, state or local taxes required to be withheld with respect to such
Shares in accordance with Section VII.6.
     6. Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.
     7. Expiration of Restricted Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.
IV. RESTRICTED STOCK UNITS AND PERFORMANCE SHARES
     1. Award Agreement.

6.



--------------------------------------------------------------------------------



 



Employees
          (A) A Restricted Stock Unit Award granted under the Plan shall be
evidenced by a Restricted Stock Unit Agreement to be executed by the Participant
and the Corporation setting forth the terms and conditions of the Restricted
Stock Unit Award. Each Restricted Stock Unit Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Unit Agreement. The
Restricted Stock Unit Award is also subject to the terms and conditions of the
Plan.
          (B) Performance Shares granted under the Plan shall be evidenced by a
Performance Share Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Performance Shares.
Each Performance Share Grant Notice shall incorporate by reference and be
subject to this Statement of Terms and Conditions and together both documents
shall constitute the Performance Share Agreement. Performance Shares are also
subject to the terms and conditions of the Plan.
     2. Special Restrictions. Restricted Stock Unit Awards and Performance
Shares granted under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no such Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
elsewhere in the Plan, the Restricted Stock Unit Agreement or Performance Share
Agreement.
          (A) Restrictions. If a Participant ceases to be a bona fide employee
of the Corporation or an Affiliates (except as otherwise provided in the Plan or
in Section IV.2(B)) prior to the lapse of the restrictions imposed on the Award,
the unvested Restricted Stock Units or Performance Shares shall be returned to
the Corporation, and all the rights of the Participant to such Share Equivalents
shall immediately terminate. If a Participant is absent from work with the
Corporation or an Affiliate because of his or her Short-Term Disability or
because the Participant is on an approved leave of absence, the Participant
shall not be deemed during the period of any such absence, by virtue of such
absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.
Notwithstanding the foregoing, if the Participant is on a voluntarily leave of
absence for the purpose of serving the government of the country of which the
Participant is a citizen or in which the Participant’s principal place of
employment is located and such leave exceeds twelve months in duration, then the
Participant shall be deemed to have terminated employment with the Corporation
or an Affiliate for purposes of this Section IV.2(A).
          (B) Termination of Employment by Reason of Death, Long-Term Disability
or Normal Retirement. Notwithstanding any provision contained herein or in the
Plan, the Restricted Stock Unit Agreement or Performance Share Agreement to the
contrary, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date shall, while in such
employment, be terminated as a result of death, Long-Term Disability, or Normal
Retirement, then the restrictions imposed on any Restricted Stock Unit Award or
Performance Shares shall lapse as to all Share Equivalents granted to such
Participant pursuant to such Award on the date of such termination.
     3. Dividend Equivalents. Subject to discretion of the Compensation
Committee, dividend equivalents shall be credited in respect of Restricted Stock
Units and Performance

7.



--------------------------------------------------------------------------------



 



Employees
Shares. Cash dividends shall be credited on behalf of the Participant to a
deferred cash account (in a manner designed to comply with Code Section 409A),
and cash dividends, along with accrued interest (if any) on such cash dividends,
shall be paid in a lump sum at the same time that the Shares underlying the
Restricted Stock Unit or Performance Share Award, and to which the cash
dividends relate, are distributed. Stock dividends shall be converted into
additional Restricted Stock Units or Performance Shares, which will be subject
to all of the terms and conditions of the underlying Restricted Stock Unit Award
or Performance Shares, including the same vesting restrictions as the underlying
award.
     4. Assignability. A Participant shall not be permitted to sell, transfer,
pledge, assign or encumber Restricted Stock Units or Performance Shares, other
than pursuant to a qualified domestic relations order as defined in the Code or
Title I of the U.S. Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Share Equivalents
subject to a Restricted Stock Unit Award or Performance Shares except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to such Shares upon the settlement of any vested
Restricted Stock Unit Award of Performance Shares.
     6. Time of Payment of Restricted Stock Units and Performance Shares. Upon
the lapse of the restriction imposed on Restricted Stock Unit Awards or
Performance Shares, all Restricted Stock Units and Performance Shares that were
not forfeited pursuant to Section IV.2(A) or V shall be paid to the Participant
as soon as reasonably practicable after the restrictions lapse. Payment shall be
made in Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then in the form of an
appropriate book entry entered in the records of the Corporation’s transfer
agent recording the Participant’s unrestricted interest in the number of Shares
equal to the number of vested Share Equivalents subject to the Restricted Stock
Unit Award or Performance Shares. The foregoing notwithstanding, the Participant
may elect to defer payment of the Restricted Stock Units in the manner described
in Section IV.7.
     Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement prior to the date of the lapse of restriction imposed on the
Restricted Stock Unit Award is scheduled to occur, then such Restricted Stock
Unit Award shall be paid to the Participant in full at the earlier of the date
in which the Participant has a “Separation from Service,” as defined in DCAP
III, subject to the delay of payment (if applicable) provided in VI.3, or the
fixed date in which the lapse of restricted was originally scheduled to occur.
Any taxes due upon the lapse of restriction imposed on the Restricted Unit
Awards due to Normal Retirement eligibility will be deducted from the
Participant’s regularly scheduled payroll check or through cancellation of
Shares subject to the Restricted Unit Award.
     7. Deferral Election. Each Participant, pursuant to rules established by
the Administrator, may be eligible to elect to defer all or a percentage of any
payment in respect of a Restricted Stock Unit Award that he or she may be
entitled to receive as determined pursuant to Section IV.6. This election shall
be made by giving notice in a manner and within the time prescribed by the
Administrator and in compliance with Code Section 409A. If a deferral is

8.



--------------------------------------------------------------------------------



 



Employees
permitted, the Participant must indicate the percentage (expressed in whole
percentages) he or she chooses to defer of any payment he or she may be entitled
to receive. If no notice is given, the Participant shall be deemed to have made
no deferral election. Each deferral election filed with the Corporation shall
become irrevocable in accordance with the terms and conditions of DCAP III and
in compliance with Code Section 409A.
V. SPECIAL FORFEITURE AND REPAYMENT RULES
     Any other provision of this Statement of Terms and Conditions to the
contrary notwithstanding, if the Administrator determines that a Participant has
engaged in any of the actions described in 3 below, the consequences set forth
in 1 and 2 below shall result:
     1. Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Shares of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares or Share Equivalents shall be returned to the
Corporation and all of the rights of the Participant to such Shares or Share
Equivalents shall immediately terminate.
     2. If the Participant exercised an Option within twelve months prior to the
date upon which the Corporation discovered that the Participant engaged in any
actions described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained by the exercise of such Option measured at the date of
exercise. In addition, if the restrictions imposed on any grant of Restricted
Stock, Restricted Stock Units or Performance Shares lapsed within twelve months
prior to the date the Corporation discovered that the Participant engaged in any
action described in 3 below, the Participant, upon written notice from the
Corporation, shall immediately pay to the Corporation the economic value
realized or obtained with respect to such Shares of Restricted Stock, the
Restricted Stock Units, the Performance Shares and/or Dividend Equivalents,
measured at the date such Shares, Share Equivalents or Dividend Equivalents
vested.
     3. The consequences described in 1 and 2 above shall apply if the
Participant, either before or after termination of employment with the
Corporation or its Affiliates:
          (A) Discloses to others, or takes or uses for his own purpose or the
purpose of others, any trade secrets, confidential information, knowledge, data
or know-how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of his employment, whether or not they are the Participant’s
work product. Examples of such confidential information or trade secrets
include, without limitation, customer lists, supplier lists, pricing and cost
data, computer programs, delivery routes, advertising plans, wage and salary
data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;
          (B) Fails to promptly return all documents and other tangible items
belonging to the Corporation or its Affiliates in the Participant’s possession
or control, including all complete or partial copies, recordings, abstracts,
notes or reproductions of any kind made from

9.



--------------------------------------------------------------------------------



 



Employees
or about such documents or information contained therein, upon termination of
employment, whether pursuant to retirement or otherwise;
          (C) Fails to provide the Corporation with at least thirty (30) days’
written notice prior to directly or indirectly engaging in, becoming employed
by, or rendering services, advice or assistance to any business in competition
with the Corporation or its Affiliates. As used herein, “business in
competition” means any person, organization or enterprise which is engaged in or
is about to become engaged in any line of business engaged in by the Corporation
or its Affiliates at the time of the termination of the Participant’s employment
with the Corporation or its Affiliates;
          (D) Fails to inform any new employer, before accepting employment, of
the terms of this paragraph and of the Participant’s continuing obligation to
maintain the confidentiality of the trade secrets and other confidential
information belonging to the Corporation or its Affiliates and obtained by the
Participant during the term of his employment with the Corporation or any of its
Affiliates;
          (E) Induces or attempts to induce, directly or indirectly, any of the
customers of the Corporation or its Affiliates, employees, representatives or
consultants to terminate, discontinue or cease working with or for the
Corporation or its Affiliates, or to breach any contract with the Corporation or
any of its Affiliates, in order to work with or for, or enter into a contract
with, the Participant or any third party; or
          (F) Engages in conduct which is not in good faith and which disrupts,
damages, impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or
          (G) Directly or indirectly engages in, becomes employed by, or renders
services, advice or assistance to any business in competition with the
Corporation or its Affiliates, at any time during the twelve months following
termination of employment with the Corporation.
     The Administrator shall determine in its sole discretion whether the
Participant has engaged in any of the acts set forth in (A) through (G) above,
and its determination shall be conclusive and binding on all interested persons.
     Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this Section
V.
VI. CHANGE IN CONTROL
     1. If as a result of a Change in Control, the Common Stock ceases to be
listed for trading on a national securities exchange (an “Exchange”), any
Option, Restricted Stock Award, Restricted Stock Unit Award, or Performance
Shares that are unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting

10.



--------------------------------------------------------------------------------



 



Employees
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of Options, shall consist of options
with the number of underlying shares and exercise price determined in a manner
consistent with Code Section 424(a) with vesting and any other terms continuing
in the same manner as the replaced Options; (ii) in the case of Performance
Shares, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Performance Shares
(determined using the Corporation’s stock price and assuming attainment of
target performance or actual performance achieved, if greater, as of the
effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the end of the measuring
period over which performance for the replaced Performance Shares was to be
measured prior to the granting of the Replacement Award; and (iii) in the case
of Restricted Stock or Restricted Stock Unit Awards, shall consist of restricted
stock or restricted stock units with a value (determined using the Surviving
Company’s stock price as of the effective date of the Change in Control) equal
to the value of the Restricted Stock or Restricted Stock Unit Awards (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of the Participant’s involuntary Separation from
Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of any Replacement Award,
the Replacement Award shall immediately vest and be paid within seven days of
such Separation from Service; and provided further that upon the vesting date of
each Replacement Award, in addition to the fully vested Replacement Award, the
Participant shall be entitled to receive a lump sum cash payment (paid at the
same time as the Award) equal to the decrease, if any, in the value of a share
of the Surviving Company’s stock from the effective date of the Change in
Control (as increased on a calendar quarterly basis using an annual interest
rate, as of the last business day of the calendar quarter, for zero-coupon U.S.
government securities with a constant maturity closest in length to the time
period between the effective date of the Change in Control and the date of the
vesting of the Replacement Award) to the time of vesting, multiplied by the
total number of shares or share equivalents subject to the options, restricted
stock, or restricted stock units in the Replacement Award. If Options,
Restricted Stock Awards, Restricted Stock Unit Awards, or Performance Shares
that are unvested at the effective time of the Change in Control are not
replaced with Replacement Awards, such Awards shall immediately vest and, in the
case of Performance Shares, shall vest based upon deemed attainment of target
performance or actual performance achieved, if greater.
     If as a result of a Change in Control, the Common Stock continues to be
listed for trading on an Exchange, any unvested Option, Restricted Stock Award,
or Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Shares shall be replaced with
Restricted Stock or Restricted Stock Units where the number of such Restricted
Stock or Restricted Stock Units shall be equal to the number of Performance
Shares assuming attainment of target performance or actual performance achieved,
if greater, as of the effective date of the Change in Control with any
restrictions on such Restricted Stock or Restricted Stock Units lapsing at the
end of the measuring period over which performance for the replaced Performance
Shares was to be measured prior to the granting of the replacement Award;

11.



--------------------------------------------------------------------------------



 



Employees
provided however, that, in the event of the Participant’s involuntary Separation
from Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of an Award, such Award
shall immediately vest and be paid within seven days of such Separation from
Service; and provided further that upon the vesting date of each Award, in
addition to the fully vested Award, the Participant shall be entitled to receive
a lump sum cash payment (paid at the same time as the Award) equal to the
decrease, if any, in the value of a Share of the Corporation’s stock from the
effective date of the Change in Control (as increased on a calendar quarterly
basis using an annual interest rate, as of the last business day of the calendar
quarter, for zero-coupon U.S. government securities with a constant maturity
closest in length to the time period between the effective date of the Change in
Control and the date of the vesting of the award) to the time of vesting,
multiplied by the total number of Shares or Share Equivalents subject to the
Options, Restricted Stock, or Restricted Stock Units.
     2. For purposes of this Statement of Terms and Conditions, a “Change in
Control” of the Corporation shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall occur:
          (i) Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), excluding the Corporation or any of its Affiliates, a trustee
or any fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, an underwriter temporarily holding
securities pursuant to an offering of such securities or a Corporation owned,
directly or indirectly, by stockholders of the Corporation in substantially the
same proportions as their ownership of the Corporation, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
combined voting power of the Corporation’s then outstanding securities; or
          (ii) During any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director (other than a director designated by a Person who has entered into an
agreement with the Corporation to effect a transaction described in clause (i),
(iii) or (iv) of this paragraph) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other Corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 50% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Corporation’s then
outstanding securities; or

12.



--------------------------------------------------------------------------------



 



Employees
          (iv) The stockholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets.
     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of the Stock immediately
prior to such transaction or series of transactions continue to have the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Corporation immediately prior to such transaction or series of
transactions.
     3. If (i) The Participant is a “specified employee,” as defined in DCAP III
at the time of his Separation from Service, and (ii) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six (6) month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six (6) months following the Separation from Service, it
will instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
VII. MISCELLANEOUS
     1. No Effect on Terms of Employment. Participation in the Plan shall not
create a right to further employment with the Participant’s employer (the
“Employer”) and shall not interfere with the ability of the Employer to
terminate, with or without cause, or change the terms of employment of a
Participant at any time.
     2. Grants to Participants in Foreign Countries. In making grants to
Participants in foreign countries, the Administrator has the full discretion to
deviate from this Statement of Terms and Conditions in order to adjust grants
under the Plan to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Participant’s participation in the Plan on the Award
and on any shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
     3. Information Notification. Any information required to be given under the
terms of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, 35th Floor, San Francisco,
California 94104, and any notice to be given to a Participant shall be addressed
to him at the address indicated beneath his or her name on the Award Agreement
or such other address as either party may designate in writing to the other. Any
such notice shall be deemed to have been duly given when enclosed in

13.



--------------------------------------------------------------------------------



 



Employees
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee prepaid)
in a post office or branch post office.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
a Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.
     6. Withholding. Regardless of any action the Corporation or the Employer
takes with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains his or her
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to him or her by the Corporation and/or
the Employer; (2) withholding from proceeds of the sale of Shares acquired under
the Plan either through a voluntary sale or through a mandatory sale arranged by
the Corporation (on the Participant’s behalf pursuant to this authorization and
any other authorization the Corporation and/or the broker designated by the
Corporation may require the Participant to sign in connection with the sale of
Shares); or (3) withholding Shares to be issued upon grant, vesting/settlement
or exercise, as applicable. Calculation of the number of Shares to be withheld
shall be made based on the closing price of the Common Stock on the New York
Stock Exchange on the date that the amount of tax to be withheld is determined.
In no event, however, shall the Corporation be required to issue fractional
Shares. With respect to an Award other than an Option, if adequate arrangements
to satisfy the obligations with regard to all Tax-Related Items are not made by
the Participant with the Corporation and/or the Employer prior to the relevant
taxable event, the Corporation will satisfy such obligations as provided above
in (3) of this paragraph.

14.



--------------------------------------------------------------------------------



 



Employees
     To avoid negative accounting treatment, the Corporation may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant will be deemed to have been issued the full number of Shares subject
to the Award, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Corporation or the Employer any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with his or her obligations in connection
with the Tax-Related Items.
     The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
     7. Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.
     8. Delaware Law. The interpretation, performance, and enforcement of all
Award Agreements shall be governed by the laws of the State of Delaware.
     9. Nature of Grant. In accepting the grant, the Participant acknowledges
that:
          (A) the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time;
          (B) the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;
          (C) all decisions with respect to future Awards, if any, will be at
the sole discretion of the Corporation;
          (D) the Participant is voluntarily participating in the Plan;
          (E) the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Corporation or
to the Participant’s employer, and which is outside the scope of the
Participant’s employment contract, if any;
          (F) the Award is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation

15.



--------------------------------------------------------------------------------



 



Employees
for, or relating in any way to, past services for the Corporation or the
Employer or any other Affiliate of the Corporation;
          (G) the Award will not be interpreted to form an employment contract
or relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;
          (H) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (I) if the underlying Shares do not increase in value, the Options
will have no value;
          (J) in consideration of the grant of the Award, no claim or
entitlement to compensation or damages shall arise from forfeiture of the Award
which results from termination of the Participant’s employment with the Employer
or the Corporation or one of its Affiliates (for any reason whatsoever) and the
Participant irrevocably releases the Corporation or its Affiliates from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
Award, the Participant shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;
          (K) notwithstanding any terms or conditions of the Plan or the Award
Agreement to the contrary, in the event of termination of the Participant’s
employment, the Participant’s right to receive Awards and vest in Awards under
the Plan, if any, will terminate effective as of the date that the Participant
is no longer actively employed and will not be extended by any notice period
mandated under local law; the Committee shall have the exclusive discretion to
determine when the Participant is no longer employed for purposes of this grant;
          (L) the Corporation is not providing any tax, legal or financial
advice, nor is the Corporation making any recommendations regarding
participation in the Plan or the Participant’s acquisition or sale of Shares;
and
          (M) Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.
     10. Data Privacy. By accepting the Award, the Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of his or her personal data as described in this document by and
among, as applicable, the Employer and the Corporation and its Affiliates for
the exclusive purpose of implementing, administering and managing participation
in the Plan.
     The Participant understands that the Corporation and the Employer hold
certain personal information about the Participant, including, but not limited,
his or her name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Corporation, details of all Options,
Restricted Stock, Restricted Stock Units, Performance Shares, Other Share-Based
Awards, or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or

16.



--------------------------------------------------------------------------------



 



Employees
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, such as in the United States of
America, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant understands that
he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
under the Plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his or her participation in
the Plan. The Participant understands that he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, without cost, by contacting in writing the local human resources
representative. The Participant understands, however, that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.
For more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the local human
resources representative.
     11. Severability. The provisions in this Statement of Terms and Conditions
are severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
     12. Language. If the Participant has received this Statement of Terms and
Conditions or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
     13. Electronic Delivery. The Corporation may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Corporation or
a third party designated by the Corporation.
VIII. DEFINITIONS
     When capitalized in this Statement of Terms and Conditions, the following
terms shall have the meaning set forth below:
     1. “Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.
     2. “Beneficiary” means a person designated as such by a Participant or a
Beneficiary. If a Beneficiary has not been designated or if no designated
Beneficiary survives the Participant, distribution will be made to the
Participant’s surviving spouse, or if none, to the

17.



--------------------------------------------------------------------------------



 



Employees
Participant’s children in equal shares, or if none, to the residuary beneficiary
under the terms of the Participant’s or Beneficiary’s last will and testament
or, in the absence of a last will and testament, to the Participant’s or
Beneficiary’s estate as Beneficiary.
     3. “Cause” means termination of the Participant’s employment with the
Corporation or an Affiliate upon the Participant’s negligent or willful
engagement in misconduct which, in the sole determination of the Chief Executive
Officer of the Corporation(or his designee), is injurious to the Corporation,
its employees, or its customers.
     4. “DCAP III” means the Corporation’s Deferred Compensation Administration
Plan III, or its successor plan.
     5. “Early Retirement” means a termination of employment which occurs prior
to Normal Retirement but on or after the date on which the Participant’s age
(expressed in terms of years and completed months) plus service with the
Corporation or an Affiliate equals 65.
     6. “Family Member” means any person identified as an “immediate family”
member in Rule 16(a)-1(e) of the Exchange Act, as such Rule may be amended from
time to time. Notwithstanding the foregoing, the Administrator may designate any
other person(s) or entity(ies) as a “family member.”
     7. “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
          (A) Any material change by the Corporation in the Participant’s
functions, duties, or responsibilities, which change would cause the
Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope from the position and attributes that
applied to the Participant immediately prior to the Change in Control;
          (B) Any significant reduction in the Participant’s base salary
immediately prior to the Change in Control, other than a reduction effected as
part of an across-the-board reduction affecting all Plan participants;
          (C) Any material failure by the Corporation to comply with any of the
provisions of an award (or of any employment agreement between the parties)
subsequent to a Change in Control; or
          (D) The Corporation’s requiring the Participant to be based at any
office or location more than 25 miles from the office at which the Participant
is based on the date immediately preceding the Change in Control;
Provided that the Participant gives notice to the Company of the existence of
the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Company is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant must terminate his employment within six months from the initial
existence of the Good Reason condition if the Company does not remedy such
condition.
     8. “Grant Date” means the date the Administrator grants the Award.

18.



--------------------------------------------------------------------------------



 



Employees
     9. “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
     10. “Identification Date” means each December 31.
     11. “Long-Term Disability” means a physical or mental condition which the
Social Security Administration has determined renders the Participant eligible
to receive Social Security benefits on account of disability or if the
Participant is employed outside of the U.S., as determined in accordance with
local standards by the Committee in its discretion.
     12. “Normal Retirement” means retirement at age 65 (62, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least ten years of Service with the Corporation or an Affiliate.
     13. “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Termination Date.
     14. “Service” means “Service” as defined in the Corporation’s
Profit-Sharing Investment Plan.
     15. “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
     16. “Specified Employee” means a Participant who, on an Identification
Date, is:
          (A) An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Specified
Employees as of any Identification Date;
          (B) A five percent owner of the Company; or
          (C) A one percent owner of the Company having annual compensation from
the Company of more than $150,000.
For purposes of determining whether a Participant is a Specified Employee,
Treasury Regulation section 1.415(c)-2(d)(11)(ii) shall be used to calculate
compensation. If a Participant is identified as a Specified Employee on an
Identification Date, then such Participant shall be considered a Specified
Employee for purposes of the Plan during the period beginning on the first April
1 following the Identification Date and ending on the next March 31.
     “Termination Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”

19.



--------------------------------------------------------------------------------



 



CEO/SECTION 16 OFFICERS/ECOT
FORM OF
MCKESSON CORPORATION 2005 STOCK PLAN
STOCK OPTION GRANT NOTICE

         
Name of Optionee:
  Type of Option:   Nonstatutory Stock Option
 
       
Address:
  Grant Date:    
 
       
 
  Shares Granted:    
 
       
 
  Price per Share:    
 
       
 
  Vesting Schedule:    
 
       
 
  Expiration Date:    

McKesson Corporation (the “Company”) is pleased to grant you a nonstatutory
stock option under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to purchase shares of common stock of the Company (“Shares”). This
Grant Notice (“Notice”), together with the Statement of Terms and Conditions, as
provided as an attachment to this Notice (the “STCs”), the Company’s
Compensation Recoupment Policy, as amended from time to time (the “Recoupment
Policy”), and the Company’s Stock Ownership Policy, as amended from time to time
(the “Stock Ownership Policy”), constitute your Stock Option Agreement, which
along with the Plan, set forth the terms of your grant.
Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along
with any other grants you may have received in the past can be viewed on the
Merrill Lynch web site at www.benefits.ml.com.
This option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the Plan and STCs.
For more information about stock options, including information on how to
exercise your options, visit the Corporate Secretary’s web site on McKNet/Inside
McKesson/Corporate Departments/Corp. Secretary Dept. and click on Stock Plan
Administration.
By signing below, I acknowledge that:
1. I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with laws outside the
United States, from the Company’s website (see links below under “Attachments”)
and stockholder information, including copies of any annual report, proxy and
Form 10-K, from the Investor Resources section of the McKesson website at
www.mckesson.com; and
2. I also acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Corporate

 



--------------------------------------------------------------------------------



 



Secretary (415.983.8367); and
3. I have access to the Company’s web site; and
4. I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and
5. The Plan, STCs, Recoupment Policy and Stock Ownership Policy are incorporated
by reference to this Notice; and
6. The Company recommends that the Optionee consult with a tax advisor prior to
accepting or exercising this option; and
7. I accept ALL the terms and conditions as set forth in the Plan and the STCs
applicable to this option.
IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

               
 
             
Signature
  Date   Optionee Signature
Date
       
 
        PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:

McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer   ATTACHMENTS:
•     Amended and Restated 2005 Stock Plan
•     STCs for [Title]
•     Recoupment Policy
•     Stock Ownership Policy
•     2005 Stock Plan Prospectus
•     Designation of Beneficiary Form

 



--------------------------------------------------------------------------------



 



EMPLOYEES
FORM OF
MCKESSON CORPORATION 2005 STOCK PLAN
STOCK OPTION GRANT NOTICE

         
Name of Optionee:
  Type of Option:   Nonstatutory Stock Option
 
       
Address:
  Grant Date:    
 
       
 
  Shares Granted:    
 
       
 
  Price per Share:    
 
       
 
  Vesting Schedule:    
 
       
 
  Expiration Date:    

McKesson Corporation (the “Company”) is pleased to grant you a nonstatutory
stock option under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to purchase shares of common stock of the Company (“Shares”). This
Grant Notice (“Notice”), together with the Statement of Terms and Conditions, as
provided as an attachment to this Notice (the “STCs”) and the Company’s
Compensation Recoupment Policy, as amended from time to time (the “Recoupment
Policy”), constitute your Stock Option Agreement, which along with the Plan, set
forth the terms of your grant.
Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along
with any other grants you may have received in the past can be viewed on the
Merrill Lynch web site at www.benefits.ml.com.
This option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the Plan and STCs.
For more information about stock options, including information on how to
exercise your options, visit the Corporate Secretary’s web site on McKNet/Inside
McKesson/Corporate Departments/Corp. Secretary Dept. and click on Stock Plan
Administration.
By signing below, I acknowledge that:
1. I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with laws outside the
United States, from the Company’s website (see links below under “Attachments”)
and stockholder information, including copies of any annual report, proxy and
Form 10-K, from the Investor Resources section of the McKesson website at
www.mckesson.com; and
2. I also acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Corporate Secretary (415.983.8367); and

 



--------------------------------------------------------------------------------



 



3. I have access to the Company’s web site; and
4. I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and
5. The Plan, STCs and Recoupment Policy are incorporated by reference to this
Notice; and
6. The Company recommends that the Optionee consult with a tax advisor prior to
accepting or exercising this option; and
7. I accept ALL the terms and conditions as set forth in the Plan and the STCs
applicable to this option.
IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.

               
 
             
Signature
  Date   Optionee Signature
Date
       
 
        PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:

McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer   ATTACHMENTS:
•     Amended and Restated 2005 Stock Plan
•     STCs for Employees
•     Recoupment Policy
•     2005 Stock Plan Prospectus
•     Designation of Beneficiary Form

 



--------------------------------------------------------------------------------



 



CEO/SECTION 16 OFFICERS/ECOT
FORM OF
MCKESSON CORPORATION 2005 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE

 
Grantee Name:
 
Grantee Address:
 
Number of RSUs of Granted:
 
Date of Grant:
 
Vesting Dates:

Vesting Schedule: Provided you continue to provide services to the Company or
any Affiliate of the Company through the vesting date, the RSUs will become
                    % vested on                      and remaining
                    % vested on                          .
McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”) upon vesting. This Grant Notice (“Notice”), together with the
Statement of Terms and Conditions, as provided as an attachment to this Notice
(the “STCs”), the Company’s Compensation Recoupment Policy, as amended from time
to time (the “Recoupment Policy”), and the Company’s Stock Ownership Policy, as
amended from time to time (the “Stock Ownership Policy”), constitute your
Restricted Stock Unit Agreement, which along with the Plan, set forth the terms
of your grant.
Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN RSU. This grant, along with
any other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.
By signing below, I acknowledge that:
1. I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with laws outside the
United States, from the Company’s website (see links below under “Attachments”)
and stockholder information, including copies of any annual report, proxy and
Form 10-K, from the Investor Resources section of the McKesson website at
www.mckesson.com; and
2. I also acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Corporate Secretary (415.983.8367); and

 



--------------------------------------------------------------------------------



 



3. I have access to the Company’s web site; and
4. I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and
5. The Plan, STCs, Recoupment Policy and Stock Ownership Policy are incorporated
by reference to this Notice; and
6. The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this RSU; and
7. I accept ALL the terms and conditions as set forth in the Plan and the STCs
applicable to this RSU.
IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

               
 
             
Signature
  Date   Grantee Signature
Date
       
 
        PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:

McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer   ATTACHMENTS:
•     Amended and Restated 2005 Stock Plan
•     STCs for [Title]
•     Recoupment Policy
•     Stock Ownership Policy
•     2005 Stock Plan Prospectus
•     Designation of Beneficiary Form

 



--------------------------------------------------------------------------------



 



EMPLOYEE
FORM OF
MCKESSON CORPORATION 2005 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE

 
Grantee Name:
 
Grantee Address:
 
Number of RSUs of Granted:
 
Date of Grant:
 
Vesting Dates:

Vesting Schedule: Provided you continue to provide services to the Company or
any Affiliate of the Company through the vesting date, the RSUs will become
                    % vested on                      and remaining
                    % vested on                          .
McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”) upon vesting. This Grant Notice (“Notice”), together with the
Statement of Terms and Conditions, as provided as an attachment to this Notice
(the “STCs”) and the Company’s Compensation Recoupment Policy, as amended from
time to time (the “Recoupment Policy”), constitute your Restricted Stock Unit
Agreement, which along with the Plan, set forth the terms of your grant.
Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN RSU. This grant, along with
any other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.
By signing below, I acknowledge that:
1. I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with laws outside the
United States, from the Company’s website (see links below under “Attachments”)
and stockholder information, including copies of any annual report, proxy and
Form 10-K, from the Investor Resources section of the McKesson website at
www.mckesson.com; and
2. I also acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Corporate Secretary (415.983.8367); and
3. I have access to the Company’s web site; and

 



--------------------------------------------------------------------------------



 



4. I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and
5. The Plan, STCs and Recoupment Policy are incorporated by reference to this
Notice; and
6. The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this RSU; and
7. I accept ALL the terms and conditions as set forth in the Plan and the STCs
applicable to this RSU.
IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

               
 
             
Signature
  Date   Grantee Signature
Date
       
 
        PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:

McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer   ATTACHMENTS:

•     Amended and Restated 2005 Stock Plan
•     STCs for Employees
•     Recoupment Policy
•     2005 Stock Plan Prospectus
•     Designation of Beneficiary Form

 



--------------------------------------------------------------------------------



 



OUTSIDE DIRECTOR
FORM OF
MCKESSON CORPORATION 2005 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE

 
Grantee Name:
 
Grantee Address:
 
Number of RSUs Granted:
 
Date of Grant:
 
Vesting Dates:

Vesting Schedule: 100% vested on grant date,                     .
McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2005 Stock Plan, as amended from time to time
(the “Plan”) to receive ownership of shares of common stock of the Company
(“Shares”). This Grant Notice (“Notice”), together with the Statement of Terms
and Conditions, as provided as an attachment to this Notice (the “STCs”),
constitute your Restricted Stock Unit Agreement, which along with the Plan, set
forth the terms of your grant.
Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN RSU. This grant, along with
any other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.
By signing below, I acknowledge that:
1. I agree to receive copies of the stockholder information, including copies of
any annual report, proxy and Form 10-K, from the Investor Resources section of
the McKesson website at www.mckesson.com; and
2. I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1800-826-9360); and
3. I have access to the Company’s web site; and
4. I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and
5. The Plan, STCs are incorporated by reference to this Notice; and
6. The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this RSU; and
7. I accept ALL the terms and conditions as set forth in the Plan and the STCs
applicable to this RSU.
IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.

 



--------------------------------------------------------------------------------



 



               
 
             
Signature
  Date   Grantee Signature
Date
       
 
        PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:

McKesson Corporation
Stock Administration
One Post Street, 35th Floor
San Francisco, CA 94104
Attention: Evelyn Shaffer   ATTACHMENTS:
•     Amended and Restated 2005 Stock Plan
•     ST&Cs Applicable to Outside Director
•     2005 Stock Plan Prospectus for Non-Employee Director
•     Designation of Beneficiary Form

 